DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 18 are objected to because of the following informalities:  
In claims 10 and 18, the phrase “…the actuation tube when actuation tube…” appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarlane et al. (US 8,485,057) in view of Lambton et al. (US 2021/0371083).
In re. claim 1, McFarlane teaches an actuator (fig. 2), comprising: a housing (col. 1, ln. 57-61); a helical guide (201) disposed at least partially within the housing (fig. 2), the helical guide configured to rotate in either a first rotational direction or a second rotational direction (col. 2, ln. 14-24); an actuation tube (208) disposed at least partially within the housing (fig. 2) and having an inner surface that defines an actuation tube cavity (218), the actuation tube at least partially surrounded by the helical guide (fig. 2) and configured, in response to rotation of the helical guide in the first rotational direction or the second rotational direction, to selectively translate in either a first axial direction or a second axial direction, respectively (col. 2, ln. 21-24); an inner rod (215) disposed within, and extending from, the actuation tube cavity (at distal end (215b)), the inner rod movable between a first position, in which rotation of the helical guide causes the actuation tube to translate (when the button is in the extended configuration) (col. 2, ln. 14-24), and a second position, in which rotation of the helical guide does not cause the actuation tube to translate (when button is pressed) (col. 2, ln. 8-43); and an inner rod actuator (216) coupled to the inner rod and configured to move the inner rod between the first position and the second position (col. 2, ln. 8-18).
McFarlane fails to disclose a motor mounted on the housing and coupled to receive motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque; the helical guide coupled to receive the drive torque from the motor and configured to be response to the drive torque.
Lambton teaches a motor (not shown) mounted on the housing (components contained within housing (1100) in fig. 11) and coupled to receive motor control signals (e.g. adjustable torque signal) (para [0180]), the motor responsive to the motor control signals to rotate and supply a drive torque (para [0180]); a helical guide (1002) coupled to receive the drive torque from the motor (para [0177]) and configured to be response to the drive torque (via pinion (1004)) (fig. 10A).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McFarlane to incorporate the teachings of Lambton to have the helical guide coupled to receive the drive torque from a motor, for the purpose of adjusting a force applied to the pilot control input to simulate physical features to mimic a conventional throttle pilot control input.
In re. claim 9,  McFarlane teaches an actuation control system for an aircraft piston engine (control used for throttle control) (col. 1, ln. 15-17), comprising: and an actuator (fig. 2), the actuator comprising: a housing (col. 1, ln. 57-61); a helical guide (201) disposed at least partially within the housing (fig. 2), the helical guide to rotate in either a first rotational direction or a second rotational direction (col. 2, ln. 14-24); an actuation tube (208) disposed at least partially within the housing (fig. 2) and having an inner surface that defines an actuation tube cavity (218), the actuation tube at least partially surrounded by the helical guide (fig. 2) and configured, in response to rotation of the helical guide in the first rotational direction or the second rotational direction, to selectively translate in either a first axial direction or a second axial direction, respectively (col. 2, ln. 21-24); an inner rod (215) disposed within, and extending from, the actuation tube cavity (at distal end (215b)), the inner rod movable between a first position, in which rotation of the helical guide causes the actuation tube to translate (when the button is in the extended configuration) (col. 2, ln. 14-24), and a second position, in which rotation of the helical guide does not cause the actuation tube to translate (when button is pressed) (col. 2, ln. 8-43); and an inner rod actuator (216) coupled to the inner rod and configured to move the inner rod between the first position and the second position (col. 2, ln. 8-18).
McFarlane fails to disclose a controller configured to selectively supply motor control signals; a motor mounted on the housing and coupled to receive motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque; the helical guide coupled to receive the drive torque from the motor and configured to be response to the drive torque.
Lambton teaches a controller configured to selectively supply motor control signals (system controller) (para [0180]); a motor (not shown) mounted on the housing (components contained within housing (1100) in fig. 11) and coupled to receive motor control signals (e.g. adjustable torque signal) (para [0180]), the motor responsive to the motor control signals to rotate and supply a drive torque (para [0180]); a helical guide (1002) coupled to receive the drive torque from the motor (para [0177]) and configured to be response to the drive torque (via pinion (1004)) (fig. 10A).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McFarlane to incorporate the teachings of Lambton to have the helical guide coupled to receive the drive torque from a motor, for the purpose of adjusting a force applied to the pilot control input to simulate physical features to mimic a conventional throttle pilot control input.
In re. claim 18, McFarlane teaches an actuation control system for an aircraft powered by a piston engine (control used for throttle control) (col. 1, ln. 15-17), the actuation system comprising; and an actuator (fig. 2), wherein the actuator comprises: a housing (col. 1, ln. 57-61); a helical guide (201) disposed at least partially within the housing (fig. 2), the helical guide to rotate in either a first rotational direction or a second rotational direction (col. 2, ln. 14-24); an actuation tube (208) disposed at least partially within the housing (fig. 2) and having an inner surface that defines an actuation tube cavity (218), the actuation tube at least partially surrounded by the helical guide (fig. 2) and configured, in response to rotation of the helical guide in the first rotational direction or the second rotational direction, to selectively translate in either a first axial direction or a second axial direction, respectively (col. 2, ln. 21-24); a control handle (209) coupled to, and movable with, the actuation tube when actuation tube is translating (col. 2, ln. 1-4), the control handle dimensioned to be grasped by a hand and to receive a force (col. 2, ln. 28-43); an inner rod (215) disposed within, and extending from, the actuation tube cavity (at distal end (215b)), the inner rod movable between a first position, in which rotation of the helical guide causes the actuation tube to translate (when the button is in the extended configuration) (col. 2, ln. 14-24), and a second position, in which rotation of the helical guide does not cause the actuation tube to translate (when button is pressed) (col. 2, ln. 8-43); and an inner rod actuator (216) coupled to the inner rod and configured to move the inner rod between the first position and the second position (col. 2, ln. 8-18).
McFarlane fails to disclose a controller configured to selectively supply motor control signals to a plurality of actuators; a motor mounted on the housing and coupled to receive motor control signals, the motor responsive to the motor control signals to rotate and supply a drive torque; the helical guide coupled to receive the drive torque from the motor and configured to be response to the drive torque, and the inner rod actuator is a solenoid.
Lambton teaches a controller configured to selectively supply motor control signals (system controller) (para [0180]) to a plurality of actuators (604-1, 604-2) (fig. 6A) (para [0120]); a motor (not shown) mounted on the housing (components contained within housing (1100) in fig. 11) and coupled to receive motor control signals (e.g. adjustable torque signal) (para [0180]), the motor responsive to the motor control signals to rotate and supply a drive torque (para [0180]); a helical guide (1002) coupled to receive the drive torque from the motor (para [0177]) and configured to be response to the drive torque (via pinion (1004)) (fig. 10A).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McFarlane to incorporate the teachings of Lambton to have the helical guide coupled to receive the drive torque from a motor, for the purpose of adjusting a force applied to the pilot control input to simulate physical features to mimic a conventional throttle pilot control input.
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McFarlane to incorporate the teachings of Lambton to have a plurality of actuators, for the purpose of adjusting throttle control signals of a multi-engine aircraft.
Further, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McFarlane as modified by Lambton to use a solenoid for operation of the button, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Doing so allows automated operation of the button.
In re. claims 3 and 12, McFarlane as modified by Lambton (see Lambton) teach an axial bearing assembly (710a, 710b) disposed between the helical guide and the housing (fig. 9B).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McFarlane to incorporate the teachings of Lambton to have the recited axial bearing assembly, for the predictable result of constraining movement of the control input's shaft.
In re. claims 4, 13, and 20, McFarlane as modified by Lambton (see McFarlane) teach an opening formed in the actuation tube and extending between the inner surface and an outer surface thereof (through which ball (220) passes) (fig. 2); and a detent ball (220) engaged by the inner rod (at distal end (215b)) and extending at least partially through the opening (fig. 2), the detent ball movable between an engage position (button (216) extended) and a disengage position (button (216) pressed), wherein: in the engage position, the detent ball engages the helical guide (col. 2, ln. 14-27), and in the disengage position, the detent ball does not engage the helical guide (col. 2, ln. 28-44).
In re. claims 5 and 14, McFarlane as modified by Lambton (see McFarlane) teach the detent ball is in the engage position when the inner rod is in the first position (col. 2, ln. 14-27); and the detent ball is in the disengage position when the inner rod is in the second position (col. 2, ln. 28-44).
In re. claims 6 and 15, McFarlane as modified by Lambton (see McFarlane) teach the helical guide comprises a helical spring (206) (fig. 2).
In re. claims 7 and 16, McFarlane as modified by Lambton (see McFarlane) teach an inner rod actuator housing (209) having the inner rod actuator disposed therein (at proximal end (215a)), the inner rod actuator housing coupled to, and moveable with, the actuation tube (208) (col. 2, ln. 1-4).
In re. claims 8 and 17, McFarlane as modified by Lambton (see McFarlane) teach the actuator of claim 1, wherein: the inner rod actuator (216) is configured to (i) move the inner rod to the first position and (ii) move the inner rod to the second position (between the extended and pressed configurations) (col. 2, ln. 14-43).
McFarlane as modified by Lambton fail to disclose the button is operated by a solenoid.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified McFarlane as modified by Lambton to use a solenoid for operation of the button, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Doing so allows automated operation of the button.
In re. claim 10, McFarlane as modified by Lambton (see McFarlane) teach the actuation control system of claim 9, further comprising: a control handle (209) coupled to, and movable with, the actuation tube when actuation tube is translating (col. 2, ln. 1-4), the control handle dimensioned to be grasped by a hand and to receive a force, wherein in the second position of the inner rod, application of the force to the control handle causes the actuation tube to translate (col. 2, ln. 28-43).
Allowable Subject Matter
Claims 2, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647